Citation Nr: 1531855	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  08-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a sleep disorder (claimed as sleep apnea), to include as secondary to esophageal cancer and as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected disability and as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel
INTRODUCTION

The Veteran had active duty service from April 1966 to December 1969.  The Veteran died in October 2013.  The appellant is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.  This case was previously before the Board in July 2011.

Evidence pertinent to the matters on appeal was received subsequent to the last RO adjudications.  The appellant has waived initial RO consideration of that evidence.

At the time of the Veteran's death, the appeals addressed in this decision were pending.  The appellant has been substituted as the claimant for the purposes of the claims that were pending at the date of the Veteran's death.


FINDINGS OF FACT

1.  A VA physician has essentially indicated that the Veteran's sleep apnea was chronically worsened by service-connected disability.

2.  Hypertension was not diagnosed or established during  or contemporary to the appeal period.


CONCLUSIONS OF LAW

1.  Sleep apnea was aggravated by service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.303, 3.310(a) (2014).

2.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In light of the favorable decision to grant the claim of service connection for sleep apnea, any deficiency as to VA's duties to notify and assist, as to that issue is rendered moot.

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

By correspondence, including that dated in December 2006 and May 2008, the Veteran was informed of the evidence and information necessary to substantiate the claim, the information required of the Veteran to enable VA to obtain evidence in support of the claim, the assistance that VA would provide to obtain evidence and information in support of the claim, and the evidence that should be submitted if there was no desire for VA to obtain such evidence.  In the December 2006 letter the Veteran received notice regarding the assignment of a disability rating and effective date in the event of an award of VA benefits.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The notice was not issued prior to the initial adjudication of the claim.  However, as the case was readjudicated thereafter, there is no prejudice to the claimant.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).

The Veteran's service medical records are associated with the claims file, as are VA medical records.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings.  38 C.F.R. § 3.159(c)(4) (2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2014).

The Board finds that there has been substantial compliance with its prior remand instructions.  D'Aries v. Peake, 22 Vet. App. 97 (2008).  The claimant has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

Service Connection

Service connection may be established for a disability resulting from personal injury incurred or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2014).  That an injury or disease occurred in service is not enough.  There must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2014).

Service connection for hypertension may be presumed if manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014).

Secondary service connection may also be granted for a disability which is proximately due to, the result of, or aggravated by, a service-connected disability.  Secondary service connection includes instances in which a service-connected disability results in additional disability of another condition by means of aggravation.  38 C.F.R. § 3.310 (2014); Allen v. Brown, 7 Vet. App. 439 (1995).  

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2014).

Sleep Apnea

The Veteran's service-connected disabilities included posttraumatic stress disorder (PTSD) and esophageal cancer.  The Veteran was in receipt of a total rating based on individual unemployability due to service-connected disability (TDIU), effective July 25, 2012.  VA records show that the Veteran was diagnosed with sleep apnea in 2001.

The Board finds that the competent medical evidence is at least in equipoise as to whether the Veteran's sleep apnea was chronically worsened by service-connected disability.  A December 2011 VA examiner indicated that the Veteran was not able to use a CPAP device due to PTSD, and also appeared to endorse the Veteran's assertion that his sleep was interrupted by digestive problems.  

The Board observes that the December 2011 VA physician's opinion did not overtly provide or establish a baseline level of disability for the sleep apnea disability before it was worsened by the service-connected disability.  However, the Board finds that this is primarily a rating consideration, and the language of 38 C.F.R. § 3.310 does not forbid an award of service connection in the current situation, and that code provision is not deemed to preclude the grant of service connection here.  It will later be determined if evidence of quantifiable aggravation exists to support a compensable rating, which is not the issue immediately before the Board.

In summary, the Board finds that the competent medical evidence demonstrates that the Veteran's sleep apnea was aggravated by his service-connected disability.  Resolving reasonable doubt in favor of the claimant, the Board finds that service connection for aggravation of a sleep disorder is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hypertension

The Veteran's service medical records show no complaints or diagnoses relating to hypertension.  The Veteran's December 1969 service separation examination report indicates that the heart was clinically evaluated as normal and blood pressure was recorded as 130/80.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

VA records such as the December 2011 VA hypertension examination and July 2012 VA diabetes mellitus examination do not show a current diagnosis of hypertension.  The December 2011 VA examiner indicated that the Veteran had never been placed on any hypertensive medications and had not had any elevated blood pressure reading since 2001.  The examiner checked a box stating that the Veteran had or had been diagnosed with hypertension.  However, in the narrative, the examiner stated that the Veteran did not have hypertension.  The examiner indicated that the diagnosis of hypertension was not confirmed by blood pressure readings taken two or more times on at least three different days, as is required.  The examiner also indicated that the Veteran did not have a history of diastolic blood pressure of predominantly 100 or more.  The examiner indicated blood pressures taken two or more times on three different days of 135/72 on November 15, 2011; of 128/71 on October 18, 2011; and of 126/69 on November 8, 2011.  Those blood pressures do not meet VA criteria to constitute hypertension, which requires diastolic pressures of predominantly 90 or more or systolic pressures of predominantly 160 or more.  The examiner stated that the Veteran had elevated blood pressure readings as a natural response to pain, anxiety, and stress.  His blood pressure was fine all through without medications, and was elevated during treatment for back pain and anxiety.  Therefore, the Board finds that it is not at least as likely as not that the Veteran had hypertension during or contemporary to the appeal period.  The VA examiner found that he did not have hypertension.  During or contemporary to the appeal period, there is no competent medical evidence showing a diagnosis of the claimed disability of hypertension.  The Board finds that the most persuasive evidence is the VA examinations that did not find hypertension.

As the evidence does not show that the Veteran had hypertension during or contemporary to the appeal period, there is no basis upon which to grant service connection for this claim and it must be denied.  The claimant and Veteran have not been shown to possess the requisite medical training, expertise, or credentials needed to diagnose hypertension, and any such lay evidence, to the extent provided, does not constitute competent medical evidence of the presence of a disability and lacks probative value.

In sum, the Board finds that service connection for hypertension is not warranted.  The Board finds that the preponderance of the evidence weighs against the claim, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for sleep apnea, aggravated by service-connected disabilities, is granted.

Service connection for hypertension is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


